El Juez Asociado Señor "Wíole,
emitió la opinión del tribunal.
Aniceto Ceide González es el demandante en este caso, y *650Juan Suárez Pelegrina y Adela Alfonso Villanueva, marido y mujer, son los demandados. En la demanda se alega:
“II. Que en la escritura número 111, otorgada en esta población, el 30 de septiembre de 1931, ante el Notario Francisco A. González Suárez, los demandados Juan Suárez Pelegrina y Adela Alfonso Vi-llanueva, confesaron deber al actor $4,598, que se obligaron a pagar al demandante el 20 de septiembre de 1936, y que devenga intereses-a razón del 12% anual.”
La demanda continúa alegando que la obligación, ha ven-cido y no ba sido pagada.
A virtud de esta demanda ordinaria el demandante pro-cedió a embargar varias fincas pertenecientes a los deman-dados. No bay duda algún,a de que por su forma la acción era una ordinaria en cobro de dinero.
Los demandados contestaron y adujeron que la escritura No. 111, supra, era de hipoteca, y sostenían que el deman-dante estaba limitado al procedimiento estrictamente pro-visto por la Ley Hipotecaria; que la opción de un acreedor hipotecario a recobrar una deuda valiéndose del procedi-miento ejecutivo sumario o de un pleito ordinario de confor-midad con, el Código de Enjuiciamiento Civil, quedó destruida por la Ley No. 69, de 1931 (pág. 433); y que aún si pudiera instruirse el presente recurso, el demandante estaba obligado a proceder primeramente contra la finca hipotecada.
La Corte de Distrito de Aguadilla resolvió que el deman-dante tenía derecho a iniciar un procedimiento ordinario en cobro de dinero irrespectivamente de si la suma reclamada estaba garantizada o no con hipoteca. El juez hizo la si-guiente cita de Escriche, Diccionario Razonado de Legisla-ción y Jurisprudencia, página 52:
“Acción personal es la que corresponde a alguno para exigir de otro el cumplimiento de cualquiera obligación que contrajo, ya sea que ésta dimane de contrato, cuasi contrato o nudo pacto, ya de de-lito o cuasi delito. Se dice personal porque nace de una obligación puramente personal; y así es que sólo se da contra la persona obli-gada o su heredero que la representa, mas no contra un tercer po-*651seedor. El que la entabla pide que se condene al demandado a dar o hacer aquello a que se obligó, o a pagar los perjuicios si no pu-diere darlo o hacerlo; y en consecuencia ha de acreditar la obliga-ción en cuya virtud demanda y que ésta no se cumplió por el de-mandado. ’ ’
En efecto, la corte resolvió que cuando se otorga una hi-poteca el acreedor tiene tanto una acción real como una personal y que puede elegir cualquiera de ellas, y ésta es nues-tra propia opinión.
 La Ley Hipotecaria quizá sólo se refiere específicamente al procedimiento ejecutivo sumario allí definido, mas hemos resuelto en un número de casos que no obstante ello, un acreedor tiene derecho a iniciar un remedio ordinario en ejecución de hipoteca. Montes de Oca v. Báez, 23 D.P.R. 707; Hermanitas de los Ancianos v. Pinero, 45 D.P.R. 607. Lo resolvimos así no obstante las disposiciones positivas de la Ley Hipotecaria sobre el procedimiento sumario.
Una hipoteca necesariamente es un contrato accesorio para garantizar el cumplimiento de una obligación principal, y por tanto el acreedor no tiene que descansar en la garantía dú-dale, sino que puede proceder a recobrar la deuda mediante una acción ordinaria, según ocurre en este caso. Podemos repetir que un acreedor no tiene que fundarse en la garantía otorgádale.
Sin embargo, los apelantes insisten en que hasta 1931 un acreedor podía elegir entre el procedimiento sumario de la Ley Hipotecaria y un pleito ordinario en ejecución de hipo-teca. Los apelantes sostienen que todo esto fué modificado por la Ley núm. 69, de 1931. Ahora bien, el efecto de esa ley fué restablecer el artículo 127 de la Ley Hipotecaria al es-tado que tenía antes de 1905, cuando el procedimiento, cono-cido con el nombre de “vía de apremio”, fué alterado. Véanse Jiménez v. Brenes, 10 D.P.R. 128, y Porto Rico Leaf Tobacco v. Aldrey, 13 D.P.R. 234. La lectura de algunos de los ca-sos ya citados demostrará que nuestras razones para resolver que un pleito ordinario en ejecución de hipoteca podía ser *652iniciado, n,o dependieron de la supresión del artículo 127 de la Ley Hipotecaria. La ley de 1931 que restituyó este ar-tículo, lee así:
“Artículo 1. — El artículo 127 de la Ley Hipotecaria vigente queda enmendado en la forma siguiente:
“ ‘Artículo 127. — En la escritura de hipoteca se hará constar el precio en que tasan la finca los contratantes, para que sirva de tipo a la primera subasta que se debe celebrar, en el caso de que, ven-cido el plazo del préstamo, no conste en el registro de propiedad el pago de dicho préstamo.
“ ‘Si no produjere remate ni adjudicación la primera subasta, en la segunda que se celebrare servirán de tipo las dos terceras partes del precio en que hayan tasado la finca los contratantes, pero cuando esas dos terceras partes no excedieren de la cuantía de las responsa-bilidades preferentes, esa cuantía señalará el mínimo de las posturas admisibles.
“ ‘Si tampoco hubiera remate ni adjudicación en la segunda su-basta, regirá como tipo en las otras subastas que pudieran celebrarse el valor total a que ascienden los créditos preferentes.’
“Artículo 2. — Las disposiciones de la Ley de 9 de marzo de 1905, relativa a las sentencias y la manera de satisfacerlas, en cuanto se opongan a los preceptos del artículo 127 de la Ley Hipotecaria, se-gún queda enmendado por el artículo anterior, y toda otra ley, o parte de ley, que esté en contradicción con la.presente, quedan de-rogadas.
“Artículo 3. — Esta Ley empezará a regir a los noventa días des-pués de su aprobación.”
Leyéndola con sumo cuidado no vemos en su contexto nada que prive a un acreedor de su derecho a abandonar, temporal o permanentemente su garantía y a demandar a base de la obligación principal. El contexto se refiere, a nuestro jui-cio, principalmente, al procedimiento sumario, o tal vez, en alguna forma, al pleito ordinario en ejecución de hipoteca, mas no fija límite al derecho que tiene un acreedor a no uti-lizar su garantía y a demandar basado en la obligación principal.
He lo que antecede se desprende que cuando un,a persona inicia un pleito fundándose en una obligación principal *653ella puede embargar cualesquiera bienes pertenecientes al deudor y que no está obligada primeramente a repetir contra la garantía. Si puede o no proceder más tarde contra la ga-rantía es cuestión que no está ahora ante nos y que es inne-cesario resolver.
. - Debe confirmarse la sentencia apelada.
El Juez Asociado Señor Hutchison está conforme con el resultado.*
El Juez Asociado Señor Oórdova Dávila no intervino.